Citation Nr: 0827080	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation (to include a 100 
percent evaluation) for chronic infectious hepatitis, prior 
to December 20, 2000.

2.  Entitlement to an evaluation in excess of 10 percent (to 
include a 100 percent evaluation) for chronic infectious 
hepatitis, prior to April 19, 2002.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from February 1962 to February 
1965 with a period of active duty for training (ACDUTRA) from 
May 1961 to October 1961. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 2001 and January 2004 rating 
decisions, of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Louisville, Kentucky.

On December 20, 2000, VA received a claim for an increased 
rating for the veteran's service-connected hepatitis.  The 
September 2001 rating decision on appeal denied a compensable 
evaluation for the infectious hepatitis.  The veteran filed a 
timely notice of disagreement and a timely substantive appeal 
(after the issuance of a statement of the case in January 
2002).  After additional evidence was received, a September 
2002 supplemental statement of the case continued the 
noncompensable rating.  In January 2003, a DRO decision 
increased the evaluation for the infectious hepatitis to 10 
percent, effective December 20, 2000, the date of receipt of 
the increased rating claim.  In a statement, received in 
February 2003, the veteran requested a rating higher than 10 
percent for his hepatitis due to continued fatigue, nausea, 
malaise, and right upper quadrant pain.  In a statement 
received April 17, 2003, the veteran disagreed with the 
December 20, 2000 effective date assigned for the increased 
10 percent rating for hepatitis in the January 2003 DRO 
decision.  In essence, the veteran is seeking a compensable 
evaluation for his service-connected hepatitis prior to 
December 20, 2000.  An April 2003 supplemental statement of 
the case confirmed and continued the 10 percent evaluation 
for hepatitis.  Subsequently, a March 2004 DRO decision 
increased the evaluation for the infectious hepatitis to 100 
percent, effective April 19, 2002.  The March 2004 DRO 
decision noted that April 19, 2002 was the date when it 
became factually ascertainable that the symptomatology 
associated with veteran's service-connected hepatitis had 
increased in severity, meeting the criteria for a 100 percent 
schedular rating.  

With respect to the veteran's request for a Board hearing 
noted on a VA Form 9, dated in February 2003 and on his May 
2006 substantive appeal, the Board observes that the veteran 
later clarified that he did not want to have a Board hearing.  
See Statement by veteran, dated in September 2006; see also 
Congressional correspondence, dated in November 2006.  The 
veteran did not ask to have the Board hearing rescheduled.  
Therefore, the Board hearing request is considered withdrawn.

The Board notes statements made by the veteran in his Notice 
of Disagreement, received in May 2004.  The Board finds the 
statements to be cumulative of contentions for a compensable 
evaluation prior to December 20, 2000 and not allegations of 
clear and unmistakable error (CUE) as to an August 1972 
rating decision.

The record also reflects that the veteran revoked the power 
of attorney from Kentucky Department of Veterans Affairs.  
See Statement from veteran, dated in January 2004.

Further, in a VA Form 21-4138, statement in support of claim, 
received in April 2003, the veteran appears to be making a 
claim of entitlement to service connection for depression.  
The Board refers this issue to the RO for appropriate action.

The issues of entitlement to an initial compensable 
evaluation for bilateral hearing loss, and entitlement to an 
initial evaluation in excess of 10 percent for tinnitus, are 
REMANDED below to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A March 1965 rating decision granted service connection 
for infectious hepatitis and awarded a noncompensable rating, 
effective February 24, 1965 (the day following separation 
from active service); the veteran did not perfect an appeal 
of this decision.

2.  An August 1972 rating decision confirmed and continued a 
noncompensable rating for infectious hepatitis; the veteran 
did not perfect an appeal of this decision.

3.  A new claim for an increased rating for hepatitis was 
received on December 20, 2000, and the rating period on 
appeal is from December 19, 1999.

4.  From December 19, 1999 through December 19, 2000, the 
service-connected hepatitis was not manifested by subjective 
complaints and the clinical evidence did not reveal 
demonstrable liver damage with mild gastrointestinal 
disturbance.

5.  From December 20, 2000 through April 18, 2002, the 
service-connected hepatitis was manifested by subjective 
complaints of right upper quadrant pain, drowsiness, 
sleepiness and fatigue, and a complaint of fatigue supported 
by competent clinical opinion, but no clinical indication of 
anxiety, dietary restriction, other therapeutic measures, 
malaise, anorexia, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation (to include a 
100 percent evaluation) for chronic infectious hepatitis, 
prior to December 20, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7345 (as in effect prior to July 2, 
2001).

2.  The criteria for an evaluation in excess of 10 percent 
(to include a 100 percent evaluation) for chronic infectious 
hepatitis, prior to April 19, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7345 (as in effect prior to 
and from July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
includes notice that a disability rating and/or an effective 
date will be assigned in the event of award of the benefit 
sought.

In the present case, VA issued a VCAA notice letter to the 
veteran dated in June 2001.  The letter informed the veteran 
of what evidence was required to substantiate his claim and 
of his and VA's respective duties for obtaining evidence.  

According to Vazquez-Flores, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the June 2001 VCAA 
notice letter did not make specific reference to the relevant 
diagnostic codes and other applicable information.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated that there was actual knowledge of what 
was needed to establish the claims.  Actual knowledge is 
established by numerous statements by the claimant that 
demonstrate an awareness of what was necessary to 
substantiate the claims.  Further, a statement of the case 
and supplemental statements of the case issued to the veteran 
provided relevant law and discussed relevant Diagnostic Code 
criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The June 2001 letter also failed to discuss the 
law pertaining to effective dates.  However, because the 
instant decision denies the veteran's claim for an increased 
rating, no effective date will be assigned.  As such, the 
absence of notice as to effective dates does not prejudice 
the veteran here.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board finds that a brief overview of the procedural 
history would be useful.  A March 1965 rating decision 
granted service connection for infectious hepatitis and 
awarded a noncompensable rating, effective February 24, 1965 
(the day following separation from active service).  The 
veteran did not perfect an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105.  An August 1972 rating 
decision confirmed and continued the noncompensable rating 
for infectious hepatitis.  It also noted that a diagnosis of 
hypoprothrombinemia and abdominal pain were not associated 
with the service-connected hepatitis.  The veteran did not 
perfect an appeal of this decision, and it became final.  Id.  
Hence, the March 1965 and August 1972 rating decisions are 
final as to the noncompensable disability rating assigned 
from February 24, 1965 (the day following discharge from 
service) to August 31, 1972 (the date of the rating 
decision).  No claim for an increased rating was received 
during the period from September 1, 1972 to December 19, 
2000.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 38 U.S.C.A. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. 38 
C.F.R. § 3.157.

As noted above, the record does not reflect any communication 
from the veteran indicating a request for an increased rating 
for the disability at issue following the August 31, 1972 
final rating decision and prior to December 19, 2000.  Also, 
the record does not contain any medical record indicating a 
noncompensable rating was warranted for the disability at 
issue prior to receipt of the formal claim for an increased 
rating on December 20, 2000.

In a statement received in December 2000, the veteran 
asserted that an increased evaluation was warranted for his 
service-connected infectious hepatitis disability.  As the 
veteran's claim was received by VA in December 2000, the 
rating period on appeal is from December 1999, one year prior 
to the date of receipt of the increased rating claim.  38 
C.F.R. § 3.400(o)(2) (2007).  That is the earliest date for 
consideration of an increased rating.  However, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Prior to December 20, 2000

Prior to December 20, 2000, the veteran's service-connected 
infectious hepatitis was rated as noncompensable under 
Diagnostic Code 7345.  This Code section, at that time, 
provided that healed, nonsymptomatic hepatitis is rated as 
noncompensable.  A 10 percent rating is assigned for 
hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restrictions or other 
therapeutic measures.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2000).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  38 C.F.R. § 4.114 (2007).  A single evaluation 
will be assigned under the predominant disability picture, 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
Id.  This portion of 38 C.F.R. § 4.114 was not affected by a 
regulation change that occurred in 2001 and will be discussed 
below.

After a review of the evidence in the 1 year period prior to 
December 2000, the Board finds that the veteran's disability 
picture at that time does not more nearly approximate a 
compensable rating.  Historically, the Board notes a VA 
treatment record, dated in May 1999, which noted that the 
veteran reported that he felt "great" and there were no 
problems.  It was also noted that the veteran "stays active, 
is a brick layer, [and] says he knows he eats too much."  It 
was further noted that the veteran drinks too much.  
Objective examination did not reveal any liver damage or mild 
gastrointestinal disturbance.  The assessment was 
hypertension.  A November 2000 VA outpatient treatment record 
reflects that the veteran was seen with complaints of a cough 
with yellow production and a runny nose.  Upon objective 
examination, the veteran's abdomen, extremities and 
neuromuscular were each normal.  The assessment was acute 
bronchitis/upper respiratory infection.  There are no other 
pertinent clinical records between December 1999 and December 
2000.  As the foregoing evidence did not reveal demonstrable 
liver damage with mild gastrointestinal disturbance, the 
Board finds that the currently assigned noncompensable rating 
is appropriate and that and the clinical evidence does not 
show distinct time periods exhibiting symptoms warranting 
staged evaluations.  Hart, 21 Vet. App. at 509-10.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

From December 20, 2000 to April 18, 2002

During this rating period on appeal, effective on July 2, 
2001, the criteria for evaluating chronic liver disease and 
hepatitis under Diagnostic Code's 7312 and 7345 underwent a 
substantive change.  Schedule for Rating Disabilities:  
Disabilities of the Liver, 66 Fed. Reg. 29,486 (May 31, 
2001). Prior to the effective date of the new regulations, 
the veteran's claim for an increased rating may only be 
evaluated under the older criteria.  38 U.S.C.A. § 5110(g) 
(West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 3-2000.  However, from and after the 
effective date of amendment, VA must consider both the old 
and the new criteria and apply the version most favorable to 
the veteran.  Id.  The January 2002 statement of the case 
contains a discussion of both the old and the new criteria.  
Therefore, the Board concludes that there is no prejudice to 
the veteran in its consideration of the revised rating 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
such, the Board will analyze both the old and new versions of 
the criteria to the veteran's claim, applying the more 
favorable regulations.  However, the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See VAOPGCPREC 3-2000.    

The veteran's service-connected hepatitis has been assigned a 
10 percent evaluation under Diagnostic Code 7345 for chronic 
liver disease without cirrhosis (previously titled infectious 
hepatitis).  38 C.F.R. § 4.114, Diagnostic Code 7345 (as in 
effect prior to, and from, July 2, 2001).  The provisions of 
Diagnostic Code 7345, as in effect prior to July 2, 2001, 
were previously outlined above and will not be repeated here.  
The revised rating criteria for chronic liver disease without 
cirrhosis (including hepatitis B) note that a 10 percent 
evaluation is warranted for intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration or at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent evaluation is assigned with daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (as in effect July 2, 2001).  Note (2) to Diagnostic 
Code 7345 indicates that for purposes of evaluating 
conditions under Diagnostic Code 7354 (hepatitis C), 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

After reviewing the evidence of record prior to the July 2, 
2001 regulation change, the Board finds that the veteran is 
not entitled to a rating in excess of 10 percent under the 
"old" criteria.  In this regard, a January 2001 VA 
treatment record noted that the veteran denied 
gastrointestinal or genitourinary problems.  It was noted 
that the veteran did not restrict his diet.  Cf. February 
2001 VA treatment record (noting diet changes in relation to 
the veteran's obesity).  The January 2001 VA record also 
reflects that the veteran has not been able to perform his 
occupation as a bricklayer because of weather-related 
problems.  It was further noted that no hepatitis profile was 
available.  The pertinent assessment noted alcohol abuse, 
history of hepatitis.  Additionally, a VA record, dated in 
June 2001, indicates that the veteran "keeps active with 
yard work."  As the above evidence does not reveal minimal 
liver damage with fatigue, anxiety or related dietary 
restrictions, the Board finds that the criteria (as in effect 
prior to July 2, 2001) for a rating in excess of 10 percent 
have not been met.  Indeed, as noted above, the veteran 
stayed active and had no gastrointestinal or genitourinary 
complaints.

As previously noted, the criteria for evaluating chronic 
liver disease and hepatitis under Diagnostic Code 7345 
underwent a substantive change, effective on July 2, 2001.  
From the July 2, 2001 effective date, the Board will analysis 
if either the old or revised criteria could afford the 
veteran a higher rating, which ever is more favorable to him.  

A report of a VA examination, conducted July 5, 2001, reveals 
that the veteran complained of residuals, to include being 
chronically drowsy and sleepy.  It was noted that the veteran 
had no symptoms whatsoever, other than the sleepiness, 
drowsiness, and right upper quadrant pain.  On physical 
examination, there was no steatorrhea, malabsorption, 
malnutrition, weakness, pressure, or anxiety.  The veteran 
denied any weight loss or gain.  It was further noted that 
there was no current treatment, vomiting, hematemesis, or 
melena.  The VA examiner indicated that the veteran's abdomen 
was soft, and vaguely tender in the right upper quadrant.  
The liver was not palpated and ascitis was not noted.  There 
was no rebound, guarding, organomegaly, or wasting muscles.  
Additionally, muscle strength was good throughout and there 
were no signs of liver disease such as angiomas or erythema.  
Liver size was normal.  The impression was history of 
hepatitis, resolved without residuals, likely hepatitis A, 
and no evidence of chronic hepatitis.  The July 2001 VA 
examiner also noted that the veteran claimed chronic fatigue, 
but noted the etiology was unclear and there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder or residuals thereof.  Lastly, the 
examiner's impression also included right upper quadrant 
pain, etiology unclear, with insufficient clinical evidence 
to warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.

A VA nutrition clinic record, dated in October 2001, reveals 
that the veteran had cut down on his intake of beer and he 
kept busy working in the yard.  It was also noted that 
veteran was physically active and exercised at least 3 times 
per week.  

Another VA record, dated in October 2001, indicates that the 
veteran denied gastrointestinal or genitourinary problems.  
It was further noted that the veteran's appetite was good and 
that he did not restrict his diet.  This record also reflects 
that the veteran exercised by staying busying.  He reported 
right upper quadrant abdominal "liver pain" for 38 years.  
It was noted that laboratory test results from July 2001 
revealed a normal liver function test and the veteran's 
hepatitis profile was negative.

After reviewing the evidence with consideration of the old 
and revised rating criteria for infectious hepatitis, the 
Board finds that a rating in excess of 10 percent is not 
warranted at any time during this appeal period from December 
20, 2000 to April 18, 2002.  Although the veteran has 
reported sleepiness, drowsiness and right upper quadrant 
pain, the July 2001 VA examiner specifically noted that the 
veteran had no symptoms other than those just noted.  As 
detailed above, the physical examination performed in July 
2001 did not reveal findings that would warrant a higher 
rating.  In this regard, the veteran's liver was not 
palpated, there was no organomegaly, and his liver size was 
normal.  Regarding the claim of chronic fatigue by the 
veteran, the VA examiner noted an unclear etiology and that 
there was not enough clinical evidence of record to provide a 
diagnosis.  Further, the VA examiner's impression was history 
of hepatitis, "resolved without residuals."  Additionally, 
the October 2001 VA treatment record did not indicate that 
the veteran had a restricted diet.  Additionally, laboratory 
test results dated in July 2001, revealed normal liver 
function tests.

Further, in relation to the rating criteria effective July 2, 
2001, the Board observes that the file does not contain 
evidence, from December 20, 2000 to April 18, 2002, that the 
veteran required bed rest and treatment by a physician.  
Therefore, the Board finds that the record does not contain 
evidence of an incapacitating episode or episodes so as to 
warrant a 20 percent rating under Diagnostic Code 7345.  

In conclusion, the veteran's infectious hepatitis is 
adequately contemplated by the existing 10 percent rating for 
the entire rating period from December 20, 2000 to April 18, 
2002, and the clinical evidence does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration for all rating periods

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable evaluation (to include a 100 
percent evaluation) for chronic infectious hepatitis, prior 
to December 20, 2000, is denied.

Entitlement to an evaluation in excess of 10 percent (to 
include a 100 percent evaluation) for chronic infectious 
hepatitis, prior to April 19, 2002, is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

The Board notes that a January 2004 rating decision granted 
the veteran service connection for tinnitus with an initial 
10 percent evaluation, and hearing loss with an initial 
noncompensable rating, each effective February 19, 2003.  The 
veteran was informed of the January 2004 rating decision via 
a letter dated February 11, 2004.  Thereafter, in a statement 
received by the RO in February 2004, the veteran disagreed 
with the initial ratings assigned in the January 2004 rating 
decision for his service-connected hearing loss and tinnitus.  
The Board notes that a statement of the case has not been 
issued with regard to the two issues just noted.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon, 12 Vet. App. 
238, 241-42 (1999).  

Accordingly, the case is REMANDED for the following action:

Issuance a SOC, on the timely appeal 
initiated by the veteran from the January 
2004 rating decision by the RO, which 
granted service connection for hearing 
loss and tinnitus and assigned 
noncompensable and 10 percent ratings, 
respectively.  The veteran should be 
advised that a timely substantive appeal 
must be filed in order to perfect an 
appeal of either issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


